Citation Nr: 1703662	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  14-16 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.  The appellant asserts that her late husband was a deserving Philippine guerilla veteran of World War II.  He died in July 2015.  The appellant continued this claim on a substituted basis.

In July 2014, the Board determined that the appellant's husband did not have qualifying service to be eligible for the one-time payment from the Filipino Veterans Equity Compensation Fund.  The husband appealed the Board's denial to the U.S. Court of Appeals for Veterans Claims (Court).  In an April 2015 joint motion, the parties requested that the Court vacate the July 2014 Board decision and remand the claim to the Board for action consistent with the terms of the joint motion.  The joint motion stated that remand was necessary for verification of the husband's service through the Department of the Army pursuant to Tagupa v. McDonald, 27 Vet. App. 95 (2014).  In an April 2015 Order, the Court granted the joint motion.  Pursuant to the April 2015 joint motion, the Board remanded this claim in October 2015.

All evidence added to the file subsequent to a July 2016 supplemental statement of the case was previously of record or is not relevant to the appellant's claim.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The National Personnel Records Center (NPRC) and the Department of the Army have certified that the appellant's husband had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States.


CONCLUSION OF LAW

The appellant's husband did not have recognized active military service for the purpose of obtaining the one-time payment from the Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. § 501 (a) (West 2014); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.10, 3.156(a), 3.159, 3.326(a) (2016).

In some cases, however, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 38 C.F.R. § 3.159 (b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159 (d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  This is such a case.  As discussed below,  resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to veteran status.  The VCAA is therefore inapplicable and need not be considered in this case.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

To the extent that VCAA is applicable, there has been compliance.  The appellant and her husband were informed of the evidence needed to substantiate the claim in June 2010 and May 2012 letters, and as a result the appellant is aware that she could submit evidence and in fact did submit evidence.  In addition, numerous attempts to verify service have been made.

Under the American Recovery and Reinvestment Act, a new one-time benefit is provided for certain Philippine veterans to be paid from the Filipino Veterans Equity Compensation Fund, American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009). Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.

For eligible persons who accept a payment from the Filipino Veterans Equity Compensation Fund, such payment shall constitute a complete release of any claim against the United States by reason of such service.  Nothing in the act, however, prohibits a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of that Act.

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002 (d) provides that an eligible person is any person who-(1) served-(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

The appellant and her husband submitted a number of official looking documents they asserted supported their claim.  These records include a personal affidavit that he served with the 205th Squadron, LGAF beginning on November 15, 1943, and subsequently attached with the 775th Tank Bn. 6th Inf. Division and 169th Inf. 38th Division of the US Army, before being formally discharged on February 13, 1946; an Induction into the 205th Squadron, 2nd Military District, USAFFE; a Confirmation of Military Service by the "Military Service Board, Department of National Defense"; certification of pension from the Philippine Veterans Affairs Office; an April 1977 letter from the Veterans Federation of the Philippines signed by an "Ex-Captain"; a "supplementary roster" of the 205th Squadron; and additional statements from the appellant and her husband pertaining to his eligibility.

None of the documents submitted by the appellant and her husband were issued by a U.S. service department.  Accordingly, the RO relied on verification of service from the National Personnel Records Center (NPRC), which in September 2010 and again in May 2012, certified that the appellant's husband had no service as a member of the Philippine Commonwealth Army, including in the recognized guerilla forces, in the service of the United State Armed Forces.  All units in which the Veteran potentially served, as indicated by the Veteran's statements, were considered in the service department's search.   

The United States Court of Appeals for Veterans Claims issued a decision in Tagupa v. McDonald, 27 Vet. App. 95 (2014) holding that a statement of "no qualifying service" from the National Personnel Records Center is not sufficient, and that VA must seek verification from the United States Army.  However, in January 2016, subsequent to Tagupa, the Department of the Army and the National Archives and Records Administration (NARA) signed a memorandum of agreement which gave responsibility of verifying military service to the NPRC.  (The June 2016 memorandum is located in the Veteran's VBMS file as part of an entry dated August 4, 2010).  In March 2016, in compliance with the instructions of the Board's October 2015 remand decision, the RO contacted The Department of the Army requesting verification of the husband's claimed qualifying military service.  In June 2016, the NPRC responded.  It stated that based on a review of the application provided by the VA and the official information contained in the Army Organizational records it was able to identify responsive records supporting the Department of the Army's previous negative service determination.  

The appellant and her husband did not submit a DD Form 214, a Certification of Release or Discharge from Active Duty, or an original Certificate of Discharge in accordance with 38 C.F.R. § 3.203 (a)(1).  The Philippine Army and Philippine Government documents submitted, as well as their statements in support of the claim, fail to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service, as the records are not official documents of the appropriate United States service department.  As such, the Board cannot accept these documents as verification of service for the purpose of determining eligibility for VA benefits, including the one-time payment from the Filipino Veterans Equity Compensation Fund.  As a result, the record does not show that the appellant's husband had the required service as a member of the Philippine Commonwealth Army, including in the recognized guerrilla forces, in the service of the United States Armed Forces.  Furthermore, the service department certified that the appellant's husband did not have the requisite service and the findings of the service department are binding and conclusive upon the Board.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  The Board therefore finds that the appellant's husband did not have the requisite service to qualify for entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.

Consequently, the preponderance of the evidence is against the claim, and as such the appellant, through her deceased husband, is not legally entitled to Filipino Veterans Equity Compensation Fund benefits. American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203(c). 


ORDER

Entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


